Title: To George Washington from Major General Benjamin Lincoln, 20 April 1777
From: Lincoln, Benjamin
To: Washington, George



Dear General
Bound brook [N.J.] Apl 20th 1777

I am this morning, honoured with Your Excellencies favour of yesterdays date, On General Heard leaving his present post Colo. Broadhead will possess it every assistance in my power will be afforded him in placing the Guards Patrols &c.—our mutual safety depend on our acting jointly—I had information last night that the enemy were imitating our dress in order to deceive & surprize us we shall endeavour to evade their design.
It is said by the inhabitance who live near the enemies lines that they intend very soon to move toward Head Qrs morristown. I am with Great esteem & regard Your Excellenci[e]s most Obedient & hm. serv.

B.L.

